—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated December 7, 1998, as denied that branch of his motion which was for summary judgment dismissing the complaint on the ground that the plaintiff did *464not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant made out a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). However, the plaintiff’s evidence submitted in opposition to the motion raised a triable issue of fact, and the Supreme Court properly denied summary judgment to the defendant (see, CPLR 3212 [b]).
The defendant’s remaining contention is without merit. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.